Exhibit 10.2

SPONSORED RESEARCH AGREEMENT
between
Universal Display Corporation
and
The University of Southern California

This Sponsored Research Agreement (this “Agreement”) is entered into effective
as of May 1, 2006 (the “Effective Date”), by and between Universal Display
Corporation (“UDC”) and the University of Southern California (“USC”).

RECITALS

     WHEREAS, UDC desires to fund USC’s performance of, and USC desires to
perform, certain research activities on the terms and conditions set forth
herein; and

     WHEREAS, it is understood and agreed that certain of the research
activities will be performed by the University of Michigan (“Michigan”) under a
subcontract agreement to be entered into between USC and Michigan.

     NOW THEREFORE, each of the parties hereto, intend to be legally bound,
hereby agrees as follows:

Article 1     Nature of the Research

USC shall conduct and facilitate Michigan’s conduct of the research program
described in the Work Plan and Appendix attached hereto as Exhibit A (the
“Research”). No other commercial entity shall fund the Principal Investigators’
conduct of the same or substantially similar research activities without UDC’s
prior written consent. In addition, the Principal Investigators will not
collaborate with personnel outside of USC and Michigan in performing the
Research without UDC’s prior written consent, which shall not be unreasonably
withheld. Nothing in this Agreement shall be construed to limit the freedom of
USC or Michigan personnel who are not involved in performance of the Research
from engaging in similar research activities independently under other grants,
contracts or agreements with parties other than UDC.

Article 2     Principal Investigators

Performance of the Research by USC shall be directed by Professor Mark E.
Thompson (the “USC Principal Investigator”), and through a subcontract with
Michigan by Professor Stephen R. Forrest (the “Michigan Principal Investigator”)
collectively with the USC Principal Investigator, (the “Principal
Investigators”). The Principal Investigators shall coordinate their performance
of the Research with Dr. Julia J. Brown or her designated replacement (the “UDC
Program Manager”), who is responsible for overseeing the Research under this
Agreement. The Principal Investigators shall devote appropriate proportions of
their time and effort to performance of the Research and shall make themselves
reasonably available for meetings and conferences with the UDC Program Manager
in order to discuss the progress and results of the Research and any issues or
concerns in relation thereto. Any replacement or temporary substitution for the
Principal Investigators shall be subject to the prior approval of UDC, such
approval not to be unreasonably withheld.

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Article 3     Period of Performance

The period for performance of the Research shall commence on the Effective Date,
and shall continue for a period of three (3) years thereafter. At the end of
such period, this Agreement shall expire unless extended upon the mutual written
agreement of the parties.

Article 4     Reports and Other Deliverables

The Principal Investigators shall provide UDC with such written progress and
other reports as are specified in the Work Plan and Appendix, or as may
otherwise be reasonably requested by the UDC Program Manager in order to
administer this Agreement. In addition, the Principal Investigators shall
provide UDC with such other deliverables as are identified in the Work Plan and
Appendix, if any, promptly upon their completion and in accordance with the
schedule set forth therein.

Article 5     Reimbursement of Costs

In full consideration of USC’s performance of the Research, UDC shall pay for
actual work performed according to the Work Plan and Appendix, up to the amounts
specified in the Budget attached hereto as Exhibit B. Unless otherwise agreed in
writing, the total annual amounts due from UDC hereunder for performance of the
Research shall not exceed the maximum annual budgeted amounts in Exhibit B. USC
or Michigan shall be solely responsible for any costs and expenses in excess
thereof, including any salary and travel costs for the Principal Investigators
or any other USC or Michigan personnel performing the Research at their
respective institutions.

Article 6     Payments

USC shall invoice UDC for the actual costs incurred in conducting the Research
at the end of each quarter during the period for performance. All invoices shall
be directed to the UDC point of contact for financial matters, as specified
below. UDC shall pay USC all properly invoiced amounts within thirty (30) days
following the later of (a) the end of the quarter to which USC’s invoice
applies, or (b) receipt of USC’s invoice, in each case subject to UDC’s receipt
of any required reports or supporting documentation or data. Payments shall be
made by wire transfer or check using USC account information as provided to UDC
in writing. Any funds paid to USC in advance for performance of the Research
which funds are not expended upon expiraton or termination of this Agreement,
including all extensions thereof, shall be promptly repaid to UDC.

Article 7     Records and Audit Rights

USC and Michigan shall maintain reasonable records relevant to the
administration and performance of this Agreement, which shall include records to
account for all funding provided hereunder. Such records shall be retained for a
period of at least three (3) years following the expiration or sooner
termination of this Agreement. All such records shall be subject to review and
audit by UDC at reasonable times and on reasonable prior notice.

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Article 8     Visiting Personnel

From time to time, certain UDC personnel may visit the USC or Michigan campuses
and work in the Principal Investigators’ laboratories to facilitate performance
of the Research in accordance with the Work Plan and Appendix. Principal
Investigators will reasonably support and assist such UDC personnel in
performing said activities, it being understood that a significant goal of both
parties is for the results of the Research to be transferred to UDC for use in
its business.

Article 9     Equipment

Unless otherwise specifically agreed by the parties, title to any equipment
purchased or manufactured by USC or Michigan in the performance of the Research
shall vest in USC or Michigan, as applicable. Title to any equipment supplied by
UDC to USC or Michigan for conduct of the Research shall remain solely in UDC,
and upon conclusion of the Research such equipment shall be returned to or
purchased from UDC.

Article 10     UDC Materials

UDC may provide the Principal Investigators or their researchers with certain
devices, chemicals or other materials (collectively, “UDC Materials”) in order
to assist them in their performance of the Research. Such persons shall use all
UDC Materials solely to perform the Research, and shall not provide third
parties with access to such materials, or use such materials on behalf of third
parties, without UDC’s prior written consent.

Article 11     Proprietary/Confidential Information

During the course of this Agreement, the parties may provide each other with
certain information, drawings, data, documents or material in writing which the
disclosing party has clearly marked or identified in writing as confidential or
proprietary in nature (“Confidential Information”). The receiving party shall
receive and hold Confidential Information of the disclosing party in confidence,
use such Confidential Information only to perform its obligations or exercise
its rights under this Agreement, and agrees to use its reasonable efforts to
prevent unintentional disclosure to third parties of such Confidential
Information. Said efforts shall be the same as those the receiving party uses to
protect its own similar confidential information, but in no case less than
reasonable care. In addition, upon the disclosing party’s request, the receiving
party shall return or destroy all of the disclosing party’s Confidential
Information.

The receiving party shall not consider information disclosed to it by the
disclosing party Confidential Information which: (a) is now public knowledge or
subsequently becomes such through no breach of this Agreement; (b) is rightfully
in the receiving party’s possession prior to the disclosing party’s disclosure
as shown by written records; (c) is disclosed to the receiving party by an
independent third party who, to the best of the receiving party’s knowledge, is
not under an obligation of confidentiality for such information to the
disclosing party; or (d) is independently developed by or for the receiving
party without benefit of Confidential Information received from the disclosing
party as shown by written records.

Each party acknowledges that the Confidential Information of the other party is
owned solely by such party, and that the unauthorized disclosure of such
information may cause irreparable harm and significant injury, the degree of
which may be difficult to ascertain. Accordingly, each party agrees that the
other party will have the right to seek an immediate injunction enjoining any
breach of this Article 11, as well as, subject to Article 21 below, the right to
pursue any and all other rights and remedies available at law or in equity for
such breach.

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Article 12     Technical Data

UDC shall have the right to reference and use in its business all technical data
generated through performance of the Research.. The Principal Investigators may
share such technical data with third parties outside of USC and Michigan only
with UDC’s prior consent, which shall not be unreasonably withheld. Public
disclosure and publication of any technical data shall be in accordance with the
provisions of Article 14 below.

Article 13     Intellectual Property Rights

The Principal Investigators shall promptly provide UDC with a complete written
disclosure for each invention conceived, developed or first reduced to practice
by them or their researchers in their performance of the Research (“Developed
IP”). Title to all Developed IP, including patent rights, shall vest solely in
USC and/or Michigan if the Developed IP is conceived, developed and reduced to
practice solely by USC and/or Michigan researchers, and shall vest jointly in
USC and/or Michigan and UDC if the Developed IP is conceived, developed or
reduced to practice jointly by USC and/or Michigan researchers and UDC
researchers. The Principal Investigators and their researchers shall assign all
of their rights, title and interest in and to Developed IP to USC and/or
Michigan in accordance with the foregoing sentence. All USC and/or Michigan
Developed IP (or, in the case of jointly-owned Developed IP, USC’s and/or
Michigan’s interest therein), including patent rights, shall be deemed
exclusively licensed to UDC under and in accordance with the terms of the
Amended License Agreement between USC, Michigan and Princeton University dated
as of October 9, 1997, as amended. Otherwise, no implied rights or licenses are
granted by either party to the other hereunder.

Article 14     Public Disclosure and Publications

All publications and other public disclosure concerning the Research shall be
subject to the prior review of UDC, and shall not include any UDC confidential
or proprietary information without UDC’s prior written consent. Copies of all
publications and presentation materials (including, without limitation,
manuscripts submitted for review) shall be delivered to UDC sufficiently in
advance of their publication or other public disclosure so as to afford UDC
reasonable time to review such materials prior to their release. Upon UDC’s
request, the Principal Investigators will delay publication or other public
disclosure of any such material for a reasonable period of time, not to exceed
sixty (60) days, in order for the parties to file appropriate patent or other
applications. Following publication, copies of all published papers and articles
shall be submitted to the UDC Program Manager. All publications and other public
presentations containing data or results derived from the Research will contain
an appropriate acknowledgement of support by UDC.

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Article 15     Publicity and Use of Names

Neither party will use the name of the other in connection with any products,
advertisements, promotional literature or press releases without the prior
written permission of the other party, which permission shall not be
unreasonably withheld. Notwithstanding the foregoing, each party shall be free
to publicize the existence of this Agreement and the basic nature of the
relationship of the parties and the Research being performed hereunder. In
addition, UDC shall be permitted to disclose such terms of and information
pertaining to this Agreement as may be required in its public filings with the
U.S. Securities and Exchange Commission.

Article 16     Disclaimer of Warranties; Limitation of Liability

USC and Michigan make no warranties to UDC, express or implied, as to any matter
concerning this Agreement, including, without limitation, the condition of the
Research or any inventions(s) or product(s), whether tangible or intangible,
conceived, discovered, or developed under this Agreement; or the ownership,
merchantability, or fitness for a particular purpose of the research or any such
invention or product. USC and Michigan shall not be liable to UDC for any
direct, consequential, or other damages suffered by any licensee or any others
resulting from the use of the Research results or any invention or product
derived therefrom. UDC shall not be liable for any bodily injury or property
damage to USC or Michigan, or any of their researchers, based on their
performance of the Research.

Except as specified elsewhere in this agreement, USC and Michigan make no
warranties for any purpose whatsoever, express or implied, as to the project or
the results of the project, including the merchantability or fitness for a
particular purpose of the project or the results of the project under this
agreement.

To the maximum extent permitted by law, in no event will either party be
responsible for any incidental damages, consequential damages, exemplary damages
of any kind, lost goodwill, lost profits, lost business and/or any indirect
economic damages whatsoever regardless of whether such damages arise from claims
based upon contract, negligence, tort (including strict liability or other legal
theory), a breach of any warranty or term of this agreement, and regardless of
whether a party was advised or had reason to know of the possibility of
incurring such damages in advance.

Additionally, USC and Michigan’s total liability under this agreement shall not
be in excess of the total amount of commitment paid by UDC to USC and Michigan
respectively under this Agreement.

UDC agrees that it will not rely solely upon technical information provided by
USC and Michigan or the Principal Investigators in developing any invention or
product, but will independently test, analyze and evaluate all inventions and
products prior to manufacture and distribution of such inventions and products.

Neither the Principal Investigators, UDC, nor any other person is authorized to
give any such warranty in the name of or on behalf of USC of Michigan.

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Article 17     Indemnification

UDC agrees to indemnify and hold harmless USC, Michigan and their respective
employees, trustees, officers and agents from and against any losses, claims,
damages, or liabilities of any kind arising from the negligent or willful acts
or omissions of UDC personnel in conducting any activities under this Agreement,
including, without limitation, the negligent or willful acts or omissions of any
UDC personnel visiting and/or working in the Principal Investigators’
laboratories, except to the extent that such losses, claims, damages, or
liabilities arise, in whole or in part, from the gross negligence or willful
misconduct of USC, Michigan or their researchers.

UDC warrants that at its sole cost and expense it maintains in effect a policy
or program of comprehensive general liability insurance or self-insurance on an
occurrence made basis in single limit coverage of not less than Two Million
Dollars ($2,000,000) per incident and Two Million Dollars ($2,000,000) annual
aggregate for death, bodily injury, illness or property damage to support the
indemnification obligations assumed herein. Such policy shall name USC as an
additional insured and shall provide for not less than thirty (30) days prior
written notice before any cancellation or material change in coverage shall be
effective. A Certificate evidencing the comprehensive general liability policy
shall be delivered to USC upon request.

Article 18     Termination and Survival

      (a)     If the USC Principal Investigator is unable or unwilling to
continue to serve in such capacity and the parties, despite their reasonable
efforts, are unable to agree upon a mutually acceptable successor within a
reasonable period of time (not to exceed thirty (30) days), either party may
terminate this Agreement immediately upon written notice to the other.

      (b)     If the Michigan Principal Investigator is unable or unwilling to
continue to serve in such capacity and the parties, despite their reasonable
efforts, are unable to agree upon a mutually acceptable successor within a
reasonable period of time (not to exceed thirty (30) days), USC will terminate
the subcontract with Michigan for performance of the Research immediately upon
UDC’s written request. In such event, any future Research that was to be
performed by the Michigal Principal Investigator shall henceforth be deleted
from the Work Plan and Appendix and the Budget and maximum annual amount payable
by UDC hereunder shall be reduced accordingly.

      (c)     Either party may terminate this Agreement on written notice to the
other party if the other party materially breaches any of its obligations under
this Agreement and fails to cure such breach within thirty (30) days following
written notice thereof by the terminating party. However, both parties agree to
consult in good faith with each other prior to issuing any such notice of
termination in order to determine whether there is a course of action beyond
termination that is acceptable to both parties.

      (d)     Upon any termination of this Agreement, UDC will reimburse USC for
all actual costs incurred prior to the effective date of termination, including
any costs not yet incurred but which cannot reasonably be avoided) in accordance
with the provisions of this Agreement. Notwithstanding the foregoing, the
aggregate amounts payable to USC under this Agreement shall not exceed the
maximum annual amount that would otherwise have been payable for full
performance of the Research.

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

  (e)     Except as may otherwise be expressly agreed in writing, the Principal
Investigators and their researchers shall cease all further use of the UDC
Materials and UDC Confidential Items upon the expiration or sooner termination
of this Agreement.

      (f)     The provisions of Articles 7, 9-17 and 20-24, together with any
other provisions of this Agreement that expressly or by implication should
survive its expiration or sooner termination, shall survive such expiration or
termination of this Agreement.

  Article 19     Subcontracting and Assignment

      (a)     USC shall enter into a subcontract agreement with Michigan for the
performance of such of the Research activities as are to be performed by and
under the direction of the Michigan Principal Investigator. Such subcontract
agreement shall be consistent with and shall obligate Michigan and the Michigan
Principal Investigator to the terms of this Agreement applicable thereto. USC
shall provide a copy of the subcontract agreement to UDC upon request. Except as
set forth herein, USC may not assign, transfer or subcontract this Agreement, or
any portion of the Research, to a third party without the prior written consent
of UDC.

      (b)     UDC may assign this Agreement to an affiliate or to an entity
acquiring all or substantially all of UDC’s assets relating to the subject
matter of this Agreement, whether by merger, acquisition or otherwise. Such
assignee shall be required to expressly assume in writing all obligations of UDC
under this Agreement.

  (c)      Any purported assignment of this Agreement other than as permitted
hereunder shall be of no force and effect. Nothing in this Agreement shall
confer or be construed as conferring any rights upon any person or entity other
than the parties hereto and their respective successors and permitted assigns.

Article 20     Governing Law

This Agreement and the relationship of the parties hereunder shall be
interpreted and governed in accordance with the federal laws of the United
States of America and the laws of the State of California, without regard to any
principles respecting conflicts of law.

Article 21     Dispute Resolution

In the event of a dispute between the parties, the aggrieved party shall notify
the other party and provide a detailed description of the alleged problem. The
parties agree to use reasonable efforts to resolve such dispute by good faith
negotiations and mutual agreement. In the event such informal resolution is not
successful within a reasonable period of time, the parties hereby agree to
submit any claim or dispute arising out of or relating to the terms of this
Agreement to private and confidential arbitration by a single neutral arbitrator
in Los Angeles, California. Subject to the terms of this paragraph, the
Commercial Arbitration Rules of the American Arbitration Association shall
govern the arbitration proceedings. The arbitrator shall be appointed by
agreement of the Parties hereto or, if no agreement can be reached, by the
American Arbitration Association pursuant to its Rules. The decision of the
arbitrator shall be final and binding on all Parties to this Agreement, and
judgment thereon may be entered in any court of competent jurisdiction. The
costs of the arbitration proceeding, including all attorneys’ fees, shall be
paid by the Party against whom the arbitrator rules and the arbitrator shall
have the right to award injunctive relief in lieu of or in addition to monetary
compensation. This arbitration procedure is intended to be the sole and
exclusive method of resolving any claim arising out of or relating to this
Agreement; provided, however, that nothing herein shall prevent either party
from seeking or obtaining injunctive relief in any court of competent
jurisdiction at any time.

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Article 22     Notices

All notices and other communications under this Agreement shall be in writing
and shall be addressed and delivered as follows, or to such other address(es) as
either party may provide in writing:

For technical and scientific matters, to:       Universal Display Corporation
University of Southern California 375 Phillips Boulevard Department of Chemistry
Ewing, New Jersey 08618 Los Angeles, California 90089-0744 Attn: Dr. Julia J.
Brown Attn: Professor Mark E. Thompson Fax No.: (609) 671-0995 Fax No.: (213)
740-8594 Tel No.: (609) 671-0980 x218 Tel No.: (213) 740-6402 E-mail:
jjbrown@universaldisplay.com E-mail: met@usc.edu     For financial matters:    
  [same as above] [same as above] Attn: Katerina Cozza Attn: Sponsored Projects
Accounting Fax No.: (609) 671-0995 Fax No.: (213) 740-7798 Tel No.: (609)
671-0980 x203 Tel No.: (213)740-5381 E-mail: kcozza@universaldisplay.com E-mail:
cmlee@usc.edu All other notices:       [same as above] [same as above] Attn:
Steven V. Abramson Attn: Vanessa M. Nichols Fax No.: (609) 671-0995 Fax No.:
(213)740-6070 Tel No.: (609) 671-0980 x207 Tel No.: (213)740-7762 E-mail:
abramson@universaldisplay.com E-mail: vnichols@usc.edu

  Article 23     Independent Contractors

This Agreement is not intended by the parties to constitute, create, give effect
to, or otherwise recognize a joint venture, partnership, or other form of
business organization between the parties. Each party hereto shall act as an
independent contractor, and neither shall act as an agent of the other for any
purpose. Neither party has the authority to assume or create any obligation,
express or implied, on behalf of the other.

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Article 24     Miscellaneous

      (a)     No modifications to this Agreement, including the Work Plan and
Appendix, shall be valid unless contained in a writing that is signed by an
authorized representative of the party claimed to be bound thereby. Moreover,
the failure of either party to enforce, or any delay in enforcing, any right,
power or remedy that such party may have under this Agreement shall not
constitute a waiver of any such right, power or remedy, or release the other
party from any obligations under this Agreement, except by a written document
signed by the party against whom such waiver or release is sought to be
enforced.

      (b)     Should any provisions of this Agreement be or become
unenforceable, the parties hereto shall in good faith endeavor to substitute for
such unenforceable provisions, by mutual consent, one or more enforceable
provisions having a sufficiently similar economic effect such that it reasonably
can be assumed that the parties would have entered into this Agreement with such
enforceable provisions. In case such enforceable provisions cannot be agreed
upon within a reasonable period of time, the unenforceability of one or more
provisions of this Agreement shall not affect the validity of this Agreement as
a whole, unless the unenforceable provisions are of such essential importance to
this Agreement that it reasonably can be assumed that the parties would not have
entered into this Agreement without them.

      (c)     This Agreement embodies the entire understanding and agreement of
parties and supersedes any prior or contemporaneous understandings and
agreements of the parties, whether written or oral, respecting the subject
matter hereof. There are no representations, warranties, agreements or
understandings between the parties, oral or written, respecting the subject
matter of this Agreement that are not fully expressed herein.

      (d)     This Agreement may be executed in two or more counterparts, all of
which shall constitute one and the same instrument. Each such counterpart shall
be deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized representatives.

Universal Display Corporation    The University of Southern California         
            By: /s/ Steven V. Abramson   By: /s/ Barbara Lewis

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          Name: Steven V. Abramson   Name: Barbara Lewis

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          Title: President   Title: Deputy Director, Department of

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        Contracts and Grants

--------------------------------------------------------------------------------

          Date: May 2, 2006   Date: May 1, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                          /s/ Mark E. Thompson     /s/ Stephen
Forrest

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Professor Mark E. Thompson     Professor Stephen R. Forrest   USC Principal
Investigator     Michigan Principal Investigator           Date: May 2, 2006  
Date: May 2, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Exhibit A

Work Plan and Appendix

  [separately attached hereto]

UDC Confidential

--------------------------------------------------------------------------------



Back to Contents

Exhibit B

Budget

  [separately attached hereto]

UDC Confidential

--------------------------------------------------------------------------------